UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1665


STANLEY J. GOLDEN,

                    Plaintiff - Appellee,

             v.

DONALD BARNETT, Trustee of the UMWA 1985 Construction Workers Pension
Plan and Trustee of 1978 Retired Construction Workers Benefit Trust; WILLIAM
H. HOWE, Trustee of the UMWA 1985 Retired Construction Workers Pension
Plan and Trustee of 1978 Retired Construction Workers Benefit Trust,

                    Defendants - Appellants.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. John Preston Bailey, District Judge. (5:17-cv-00118-JPB)


Submitted: November 30, 2018                                 Decided: December 7, 2018


Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard S. Siegel, SLEVIN & HART, P.C., Washington, D.C., for Appellants. Ernest B.
Orsatti, ROTHMAN GORDON, P.C., Pittsburgh, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Barnett and William H. Howe, Trustees of the UMWA 1985 Retired

Construction Workers Pension Plan and Trustees of 1978 Retired Construction Workers

Benefit Trust (“Trustees”) appeal from the district court’s order granting, in part,

summary judgment in favor of Stanley J. Golden on his claim brought pursuant to the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461

(2012), challenging the Trustees’ decision to terminate Golden’s retirement benefits and

retiree health care coverage.

       The Trustees terminated Golden’s retirement benefits after concluding that he held

an ownership interest in his former employer, thereby disqualifying him from coverage.

However, the district court, after applying the eight factors provided in Booth v. Wal-

Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342-43 (4th Cir. 2000),

concluded that the Trustees’ decision was erroneous.

       We have reviewed the record included on appeal, as well as the parties’ briefs, and

we find no reversible error in the district court’s judgment. Accordingly, we affirm for

the reasons stated by the district court.   Golden v. Barnett, No. 5:17-cv-00118-JPB

(N.D.W. Va. May 14, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2